Citation Nr: 0832427	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an inner ear disability 
manifested by hearing loss, tinnitus, and vertigo.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2007 
rating decision by the Cleveland RO.  In July 2008, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he sustained injuries to both in 
Vietnam, resulting in disability that has persisted to the 
present.  His service treatment records are silent for 
pertinent complaints or findings, or for any notation of 
noise trauma.  On service separation examination his ears 
were normal.  

In support of his claim the veteran has submitted (in July 
2006) statements-letters from two physicians, A.J.M., M.D., 
dated in November 1968, and R.B.R., M.D. (On a letter head of 
W.C.B., M.D.), dated in December 1968, each to the effect 
that he has vestibular problems related to his exposure to 
artillery noise trauma in service.  The rating decision on 
appeal questions the authenticity of these two statements; 
however, no formal authentication has been completed.  The 
veteran has also indicated that after his separation from 
service Dr. E. B. S. diagnosed and treated him for vestibular 
disability until the Dr.'s retirement.  He has submitted a 
page from treatment records of Dr. E.B.S. showing entries 
from 1970 to 1987, with initial notation of 
dizziness/vestibular problems in 1972.  Notably, when the 
veteran was examined for service in the U.S. Marine Corps 
Reserves in late 1974, no health problems were noted.  A 
Reserve record shows a notation of dizziness of undetermined 
etiology in late 1975.  Later records continue to show the 
problems.  The veteran has indicated that Dr. E.B.S., is 
deceased (and that his records could not be located).  He has 
also indicated that records in his possession were 
damaged/destroyed by basement flooding in May/June 2006.  
Notably, his submissions were after the alleged damage 
occurred.  Consequently, it appears that pertinent records 
were unaffected.  

From a review of the records in the claims file, it appears 
that development for pertinent records is incomplete, and 
that a formal authentication of records that have been 
submitted is necessary before an assessment of their 
probative value may be made.  

The veteran is advised that under 38 C.F.R. § 3.158(a) where 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive 
development for treatment records that 
are identified in the record, but have 
not been secured.  Specifically, as the 
veteran has indicated that Dr. E.B.S. is 
deceased, and that the Dr.'s widow did 
not know where the records were stored, 
the veteran should be asked to specify 
the source of the one page of Dr. 
E.B.S.'s records he submitted, and any 
additional existing records should be 
secured from that source.  Attempts 
should also be made to secure the 
veteran's complete treatment records from  
Drs. A.J.M., R.B.R., and W.C.B., who 
signed (or are identified in) the 
statements/letters dated in 1968.  
Finally, the RO should secure the 
complete records of the veteran's 
treatment from Dr. M. (the veteran's 
current treating physician who offered a 
nexus opinion supporting the veteran's 
claim in January 2006).  The veteran must 
cooperate in this development by 
providing any additional identifying 
information and releases needed to secure 
the evidence sought.  .

2.  The RO should arrange for conclusive 
authentication (by forensic means if 
necessary) of the statements/letters 
supporting the veteran's claim from Dr. 
A.J.M., dated November 25, 1968 and from 
Dr. R.B.R., dated December 8, 1968.  

3.  If the 1968 statements/letters are 
determined authentic, the RO should 
arrange for the veteran to be examined by 
an appropriate physician to determine the 
nature and likely etiology of any current 
inner ear disability manifested by 
hearing loss, tinnitus, and vertigo, and 
specifically whether any such current 
disability is related to the veteran's 
service/noise trauma therein.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner must 
reconcile the opinion given with the 
authenticated private physician's 
statements supporting the veteran's claim 
dated in 1968.  The examiner must explain 
the rationale for all opinions given;.   

4.  The RO should then re-adjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


